Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 1/14/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni (US 20120111051), hereinafter referred to as Kulkarni.

With respect to claim 16, Kulkarni teaches an acid gas purification system, comprising: a non-distillation separation system with an acid gas effluent and a separation gas effluent (membrane separation unit 2 receives a feed 10 containing hydrocarbons and carbon dioxide and hydrogen sulfide, paragraph 28 where the membrane 7 is selective for acid gases including CO2 and H2S over hydrocarbons, paragraph 33 producing a carbon dioxide lean stream 11A, paragraph 54 and a permeate stream 12, paragraph 55 which would contain the CO2 and H2S, wherein the non-distillation separation system is a single step separation (whereas there is only one membrane, it can be considered a single step)) and the acid gas effluent is at least 90 mol% C02 and/or H2S (the permeate stream contains as much as 90% CO2, paragraph 33); and a cryogenic fractionation system including a conditioner and a 

With respect to claim 17, Kulkarni teaches wherein the non-distillation separation system is a membrane system (membrane separator 2), 

With respect to claim 19, Kulkarni teaches wherein the cryogenic fractionation system produces a bottoms stream, and a portion of the bottoms stream is recycled to the conditioner (as seen in the figure stream 22 which is formed of bottom stream 19 passes into the heat exchanger 15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-4, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 20120111051), hereinafter referred to as Kulkarni and further in view of Burgers (US PG Pub 20150210936).

With respect to claim 1, Kulkarni teaches an acid gas purification system (Figure 2A), comprising:
a primary membrane system with a CO2- and H2S-enriched permeate stream effluent and a hydrocarbon stream effluent (membrane separation unit 2 receives a feed 10 containing hydrocarbons and carbon dioxide and hydrogen sulfide, paragraph 28 where the membrane 7 is selective for acid gases including CO2 and H2S over hydrocarbons, paragraph 33 producing a carbon dioxide lean stream 11A, paragraph 54 and a permeate stream 12, paragraph 55 which would contain the CO2 and H2S), 
a first compressor arranged to receive the C02 and H2S-enriched permeate stream and produce a compressed stream (permeate stream is passed to compressor 13 where it is compressed, paragraph 56); and
a cryogenic separation system to receive the compressed stream (heat exchanger 15 drops the temperature of the stream to -57 C and then the cooled stream is passed to CO2 separator 18, paragraphs 56, 59), the cryogenic separation system including a conditioner (heat exchanger 15) followed by a fractionator (CO2 separator 18), wherein the fractionator produces a C02 and H2S liquid stream and a hydrocarbon gas stream (carbon dioxide lean liquid stream 19, paragraph 59 and carbon dioxide lean stream 23, and a lean overhead stream 23, paragraph 59 which would contain hydrocarbons as they are the other main component of the stream).

Kulkarni does not teach the hydrocarbon gas stream is blended with the hydrocarbon stream effluent of the primary membrane system.  Kulkarni does teach mixing the hydrocarbon gas stream, but not with the effluent of the primary membrane system.

Burgers (Figure 2) teaches that a retenate stream of hydrocarbons (22) (paragraph 38) can be mixed with the phase separated non-CO2 streams of the same system (54, paragraph 43).



With respect to claim 3, Kulkarni teaches wherein the fractionator produces a bottoms stream, and a portion of the bottoms stream is recycled to the first compressor (stream portion 22 is expanded and as seen in the figure mixed into the compressor at 32A).

With respect to claim 4, Kulkarni as modified teaches wherein the fractionator produced and overhead stream (25).

Kulkarni as modified does not teach the overhead stream is compressed in a second compressor to form the hydrocarbon gas stream.

Kulkarni does teach that prior to mixing said overhead stream (25) (prior to the modification) that it is compressed (13A).

Therefore it would have been considered obvious to one having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kulkarni to have when combining the overhead stream with the retentate stream to have first compressed the overhead stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby compressing the overhead stream would allow have been obvious to bring them to the same pressure before combining if the pressure of the overhead stream were lower than that of the retentate stream.

With respect to claim 8, Kulkarni teaches (Figure 2A) an acid gas purification system, comprising:


Kulkarni does not teach the cryogenic fractionator having an overhead that is blended with the retentate stream.

With respect to claim 11, Kulkarni teaches wherein the cryogenic fractionator produces a bottoms stream, and a portion of the bottoms stream is recycled to the conditioner (stream 22 as seen in the figure is recycled as stream 29 back to 15).

Claims 2, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Burgers and further in view of Valencia et al (US PG Pub 20150159943), hereinafter referred to as Valencia.

With respect to claim 2, Kulkarni does not teach wherein the fractionator is a frozen CO2 fractionator and only refers to the fractionator as a separation unit and that the embodiments may include a variety of different carbon dioxide separation units.

Valencia (Figure 1) teaches that to separate carbon dioxide from hydrocarbons that the separation unit (Figure 1) can be a distillation tower which produces an overhead natural gas (14) and a carbon dioxide bottom (28) using a controlled freeze zone (paragraph 89, abstract) whereby using a 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Valencia to have used a distillation column with a controlled freeze zone as the carbon dioxide separation unit of Kulkarni so as to produce a high quality hydrocarbon product and in turn effectively almost all of the CO2 in the CO2 bottom stream as well.

With respect to claim 9, Kulkarni does not teach wherein the fractionator is a frozen CO2 fractionator and only refers to the fractionator as a separation unit and that the embodiments may include a variety of different carbon dioxide separation units.

Valencia (Figure 1) teaches that to separate carbon dioxide from hydrocarbons that the separation unit (Figure 1) can be a distillation tower which produces an overhead natural gas (14) and a carbon dioxide bottom (28) using a controlled freeze zone (paragraph 89, abstract) whereby using a system which solidifies the CO2 allows pipeline or better quality hydrocarbon product to be produced (paragraph 9).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Valencia to have used a distillation column with a controlled freeze zone as the carbon dioxide separation unit of Kulkarni so as to produce a high quality hydrocarbon product and in turn effectively almost all of the CO2 in the CO2 bottom stream as well.

With respect to claim 14, Kulkarni as modified teaches wherein the membrane separation unit is a polymer membrane unit (the membrane separation unit is a made of polymers, paragraph 34).


s 5-7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Burgers and further in view of Valencia and further in view of Higginbotham (US PG Pub 20130283851), hereinafter referred to as Higginbotham.

With respect to claim 5, Kulkarni does not teach wherein the fractionator produces a reflux stream.

Valencia (Figure 1) teaches that to separate carbon dioxide from hydrocarbons that the separation unit (Figure 1) can be a distillation tower which produces an overhead natural gas (14) and a carbon dioxide bottom (28) using a controlled freeze zone (paragraph 89, abstract) whereby using a system which solidifies the CO2 allows pipeline or better quality hydrocarbon product to be produced (paragraph 9).  Part of the overhead stream is returned as reflux (18, paragraph 99).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Valencia to have used a distillation column with a controlled freeze zone and reflux as the carbon dioxide separation unit of Kulkarni so as to produce a high quality hydrocarbon product and in turn effectively almost all of the CO2 in the CO2 bottom stream as well.

Kulkarni as modified does not teach a portion of the reflux stream is recycled as a recycle stream, which is heat-integrated with the compressed stream.

Higginbotham teaches that a portion of the reflux stream can be separated and passed back to the heat exchanger (154 back to HE1) to be warmed against the feed streams (paragraph 129).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when producing a reflux stream for the fractionator of Kulkarni as modified to have separated a portion of that reflux stream and passed it back to the heat exchanger (15) based on 

With respect to claim 6, Kulkani does not teach wherein the recycle stream is compressed in a second compressor and blended with the hydrocarbon stream effluent of the primary membrane system.

Burgers (Figure 2) teaches that a retenate stream of hydrocarbons (22) (paragraph 38) can be mixed with the phase separated non-CO2 streams of the same system (54, paragraph 43).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Burgers combined the recycle stream as modified which is a hydrocarbon stream and the retentate stream of hydrocarbons of Kulkarni since it has been shown that combining prior art elements to yield predictable results is obvious whereby combining the streams would allow all of the hydrocarbons produced to be recovered as one stream for use and recovery together.

	Further, Kulkarni does teach that prior to mixing said overhead stream (25) (prior to the modification) that it is compressed (13A).

Therefore it would have been considered obvious to one having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kulkarni to have when combining the recycle stream with the retentate stream to have first compressed the overhead stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby compressing the overhead stream would allow have been obvious to bring them to the same pressure before combining if the pressure of the recycle stream were lower than that of the retentate stream.



With respect to claim 12, Kulkarni does not teach wherein the fractionator produces a reflux stream.

Valencia (Figure 1) teaches that to separate carbon dioxide from hydrocarbons that the separation unit (Figure 1) can be a distillation tower which produces an overhead natural gas (14) and a carbon dioxide bottom (28) using a controlled freeze zone (paragraph 89, abstract) whereby using a system which solidifies the CO2 allows pipeline or better quality hydrocarbon product to be produced (paragraph 9).  Part of the overhead stream is returned as reflux (18, paragraph 99).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Valencia to have used a distillation column with a controlled freeze zone and reflux as the carbon dioxide separation unit of Kulkarni so as to produce a high quality hydrocarbon product and in turn effectively almost all of the CO2 in the CO2 bottom stream as well.

Kulkarni as modified does not teach a portion of the reflux stream is recycled as a recycle stream, which is heat-integrated with the compressed stream.

Higginbotham teaches that a portion of the reflux stream can be separated and passed back to the heat exchanger (154 back to HE1) to be warmed against the feed streams (paragraph 129).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when producing a reflux stream for the fractionator of Kulkarni as modified to have separated a portion of that reflux stream and passed it back to the heat exchanger (15) based on .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni/Burger and further in view of Hasse et al. (US PG Pub 20110247360), hereinafter referred to as Hasse.

With respect to claim 10, Kulkarni as modified does not teach wherein the permeate stream is at least 95 mol% C02 and/or H2S.

Hasse teaches that a permeate stream in a CO2 separation system can produce a stream containing as much as 95% Carbon dioxide (paragraphs 190, 192).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hasse used a membrane in Kulkarni to produce the permeate stream with a concentration of 95% carbon dioxide as applicant appears to have placed no criticality on the claimed range (see page 12, line 15 only indicating 95 mol% is produce and that membrane systems are known to produce 35-95%, page 13, line 12) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni and further in view of Valencia.



Valencia (Figure 1) teaches that to separate carbon dioxide from hydrocarbons that the separation unit (Figure 1) can be a distillation tower which produces an overhead natural gas (14) and a carbon dioxide bottom (28) using a controlled freeze zone (paragraph 89, abstract) whereby using a system which solidifies the CO2 allows pipeline or better quality hydrocarbon product to be produced (paragraph 9).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Valencia to have used a distillation column with a controlled freeze zone as the carbon dioxide separation unit of Kulkarni so as to produce a high quality hydrocarbon product and in turn effectively almost all of the CO2 in the CO2 bottom stream as well.

Burgers (Figure 2) teaches that a retenate stream of hydrocarbons (22) (paragraph 38) can be mixed with the phase separated non CO2 streams of the same system (54, paragraph 43).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Burgers combined the overhead stream (25) and the retentate stream of hydrocarbons of Kulkarni since it has been shown that combining prior art elements to yield predictable results is obvious whereby combining the streams would allow all of the hydrocarbons produced to be recovered as one stream for use and recovery together.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni and further in view of Burgers.



Burgers (Figure 2) teaches that a retentate stream of hydrocarbons (22) (paragraph 38) can be mixed with the phase separated non CO2 streams of the same system (54, paragraph 43).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Burgers combined the overhead stream (25) and the retentate stream of hydrocarbons of Kulkarni since it has been shown that combining prior art elements to yield predictable results is obvious whereby combining the streams would allow all of the hydrocarbons produced to be recovered as one stream for use and recovery together.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments pages 5-8, second paragraph are moot as they do not apply to the rejection above in view of the reference Burgers which shows the limitation which was allegedly lacking in the previous rejection to be known.
	Applicant’s arguments in regards to the remaining claims are moot in view of the rejection above.  Duckett is no longer used in the rejection as it can be shown above that that Kulkarni alone provides the teachings as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763